UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT W. JOHNSON,
                                Plaintiff,
                                                            19-CV-11202 (CM)
                    -against-
                                                            CIVIL JUDGMENT
 PROGRESSIVE.COM, et al.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Pursuant to the order issued February 5, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that any appeal from the Court’s judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    February 5, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
